THE       A'TIYBRNEP           GENEHAL
                       OFTEXAS
                    ACTSTIN. TEXAS3      78711


                          September 11, 1972


Honorable Douglas Hubbard                  Opinion No. M- 1212
Executive Director
Fleet Admiral Chester W. Nimitz            Re:   Authority of the
Memorial Naval Museum Commission                 Fleet Admiral Chester
340 East Main Street                             W. Nimitz Memorial
Fredericksburg, Texas  78624                     Naval Museum Commiseion
                                                 to contract with the
                                                 federal government to
                                                 receive matching funds
Dear Mr. Hubbard:                                from it.
     This i& in reply to your recent request for our opinion
as to whether your Commission is authorized to enter into a
contract with the U.S. Department of,Houslng and Urban
Development to receive funds from it which you would use to
purchase or condemn certain real estate which would comprise
a part of your museum site.
     You have further advised you propose to contract to use
the federal funds for land acquisition by purchase or condem-
nation in connection with the historic renovation and preser-
vation of certain property in your operation of the Memorial
Museum.
     We have concluded that you do have such authority to
contract to receive the federal funds for such purposes and
to acquire the property and historical relics by purchase
or condemnation (within the boundaries of the City of
Fredericksburg, Texas) and within the limits of the funds
available to you.
     Under H.B. No. 54, 61st. Le ialature, R.S., 1969
(ch. 8, p.lg), Section 3(h) and ii
                                 i), the Commission is
vested with exprese power to "accept on behalf of the
State of Texas donations of money, property, and historical
relics" and the power to "acquire property and historical
relics by purchase within the limits of funds available."
The Commission under Section 3(b) and (c) is required to



                                -5948-
Hon. Douglas Hubbard, page 2      (M-1212)




administer the Naval Museum at Fredericksburg and in addition
to "act in any other capacity relative to posseesing naval
documents, relics, and other items of an historical interest."
This statute became effective March 5, 1969. Thereafter,
the Legislature, by S.B. No. 463,62nd Legislature, R.S.
1971 (Ch.304, p.1239), amended that statute by adding a
new Subsection (3) to Section 3, thereby authorizing the
museum commission.to "exercise-the power of eminent-domain
to acquire the lands that are necessary and proper for
carrying out its purposes." The statute further provides
in part:
                    .Condemnation proceedings shall be
          handled in the name of the museum commission and
          in the manner prescribed in Title 52, Revised Civil
          Statutes of Texas, 1925, as amended. The taking of
          such property is declared to be for the use of the
          State. The museum commission's power of eminent
          domain is restricted to the boundaries of the
          City of Fredericksburg in Gillespie County and
          shall terminate January 1, 1976. The museum com-
          mission shall not be required to deposit a bond
          or the amount equal to the award of damages by the
          Commissioners appointed to assess the damages,
          as provided in Section 2, Article 3268, Revised
          Civil Statutes of Texas, 1925."
     Since the Commission is vested with the statutory duties
and the authority 'to acquire property," which we hold
includes cash funds, and "exercise the power of eminent
domain" to acquire realty, it is our opinion that it has the
implied authority to contract with any individual or entity,
including the federal agency here involved, to carry out its
express statutory powers and responsibilities. In Attorney
General Opinion No. M-1158(1972), we held that the statutory
authority to acquire by 'purchase" is not restricted and is
construed to include all lawful acquisitions by any means
whatever, except by descent, when so used in its larger and
technical sense, citing Cobb v. Webb, 64 S.W. 792 (Tex.Civ.
App. 1901, no writ), 73-Property,            Sec.l5b(2), and
other authorities.




                               -5949-
Hon. Douglas   Hubbard, page 3      (M-1212)


     The power to contract is incident to, and may be implied
from, those powers expressly granted to, and those duties
imposed upon, this administrative
Abbott v. McKenna, 350 S.W.2d 333,
             4 Tex. 191, 135 S.W.
               Set,.141. Attorney General Opinion No. ~-605
                     vexH;r;is County Wa;zrwFns. &hsnieDist.,
                        . i .APP. 1971       it) t      ttled
                        this state was'stated as'follows:
                $8
                 . . .When a statute commands or grants any-
           thing, it impliedly authorizes whatever is neces-
           sary for executing its commands or whatever is
           indispensable to the enjoyment or exercise of the
           grant. Thus, the statutory grant of an express
           power carries with it,,by implication, every
           incidental power that is necessary and proper to
           the execution of the power expressly granted."
     We do not have a copy of the proposed contract before
us and consequently can only express here our conclusion
that the power to contract exists, and such usual and customary
contractual requirements as obtaining competitive bidding and
performance or payment assurances, within the limits of funds
available to the Commission, would be within the authority
of the state agency as an incident to such contractual
authority.
     In the event of a requirement for relocation payments
to displaced occupants of realty to be acquired by purchase
or condemnation, the Commission, as an agency or instru-
mentality of this state, is expressly authorized by Section
1 of Article 326613,Vernon's Civil Statutes, to compensate
those so displaced for "moving expenses, relocation payments,"
and other "ex enses incidental to the transfer of property
to the State.
              PI The validity of this statute we upheld In
Attorney General Opinion No. M-1061(1972). In the absence
of some specific objection presented to us, we can say at
this time we do not perceive any difficulty to be encountered
generally in conforming to the federal law with respect to
requirements of fair labor standards, equal employment
opportunity, and civil rights provisions.
     In our opinion the Commission is a "local Public Body"
created by state law. We assume that the federal agency
will recognize and be guided by state law and accord the


                                 -5950-
Hon. Douglas Hubbard, page 4        (M-1212)


Commission the status of a "local Public Body" within the
meaning of the federal statute. See 35 Words and Phrases,
p.72, and pkt. pt., "Public Body." See 709 4) of Title
VII of the Housing Act of 1961, Public Law ii
                                            7-70, 75 Stat.
183 42 U.S.C. 1500, as amended by Title IV of the Housing
and Urban Development Act of 1970, Public Law 91-609, 84
Stat. 1770. 1781. 1781.
                     -_ viz: "The term 'local Public Rodv'
means any public-body (including a political s;bdlvislon)"
created by or under the laws of a State. . .

                        -SUMMARY-
              The Fleet Admiral Chester W. Nlmltz Memorial
         Naval Museum Commission Is a local public body wlth-
         in the meaning of the Housing Act of 1961 and has
         the power to contract with the Department of
         Housing and Urban Development to receive funds
         from it with which it may acquire by purchase or
         condemnation, within the limits stated, property
         for historic renovation and preservation .in the
         operation of the museum.




                                           rney General of Texas
Prepared by Kerns Taylor
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
W. E. Allen, Acting Chairman
Jack Dillard
Mel Corley
Marietta Payne
John Ranks
SAMUEL D. MCDANIEL
Staff Legal Assistant



                               -5951-
I




    Hon. Douglas Hubbard, page 5      (M-1212)


    ALFRED WALKER
    Executive Assistant
    NOLA WHITE
    First Assistant




                                   -5952-